Title: From Thomas Jefferson to Levett Harris, 18 April 1806
From: Jefferson, Thomas
To: Harris, Levett


                        
                            Sir
                            
                            Washington Apr. 18. 1806.
                        
                        It is now some time since I recieved from you through the house of Smith & Buchanan at Baltimore, a
                            bust of the Emperor Alexander, for which I have to return you my thanks. these are the more cordial, because of the value
                            the bust derives from the great estimation in which it’s original is held by the world, & by none more than by myself.
                            it will constitute one of the most valued ornaments of the Retreat I am preparing for myself at my native home. accept at
                            the same time my acknowledgements for the elegant work of Atkinson & Walker on the customs of the Russians. I had laid
                            it down as law for my conduct while in office, & hitherto scrupulously observed, to accept of no present beyond a book,
                            a pamphlet, or other curiosity of minor value; as well to avoid imputations on my motives of action, as to shut out a
                            practice susceptible of such abuse. but my particular esteem for the character of the Emperor, places his image in my mind
                            above the scope of law. I recieve it therefore & shall cherish it with my affection. it nourishes the contemplation of all
                            the good placed in his power, & of his disposition to do it.
                        A little before Dr. Priestly’s death he informed me that he had recieved intimations, through a channel he
                            confided in, that the Emperor entertained a wish to know something of our constitution. I have therefore selected the two
                            best works we have on that subject, for which I pray you to ask a place in his library. they are too much in detail to
                            occupy his time: but they will furnish materials for an abstract, to be made by others, on such a scale as may bring the
                            matter within the compass of time, which his higher callings can yield to such an object.
                        At a very early period of my life, contemplating the history of the aboriginal inhabitants of America, I was
                            led to believe that if there had ever been a relation between them & the men of colour in Asia, traces of it would be
                            found in their several languages. I have therefore availed myself of every opportunity, which has offered to obtain
                            vocabularies of such tribes as have been within my reach, corresponding to a list then formed of about 250. words. in this
                            I have made such progress, that within a year or two more I think to give to the public what I shall then have acquired. I
                            have lately seen a report of mr Volney’s to the Celtic academy on a work of mr Pallas entitled ‘Vocabulaires compares
                            des langues de toute la terre,’ with a list of 130. words to which the Vocabulary is limited. I find that 73. of these
                            words are common to that & to my vocabulary, and therefore will enable us, by a comparison of language, to make the
                            enquiry so long desired, as to the probability of a common origin between the people of colour of the two continents. I
                            have to ask the favor of you to procure me a copy of the above work of Pallas; to inform me of the cost, & permit me to
                            pay it here to your use: for I presume you have some mercantile correspondent here to whom a paiment can be made for you.
                            a want of knowledge what the book may cost, as well as of the means of making so small a remittance, oblige me to make
                            this proposition, and to restrain it to the sole condition that I be permitted to reimburse it here.
                        I inclose a letter for the Emperor, which be pleased to deliver or have delivered, it has some relation to a
                            subject which the Secretary of State will explain to you. Accept my salutations, and assurances of esteem &
                            consideration.
                        
                            Th: Jefferson
                            
                        
                    